BRETT, Presiding Judge
(special concurrence).
Under the facts and circumstances of this particular conviction, defense counsel should apply for a suspended sentence under the provisions of 22 O.S.1971, § 994. It seems from the facts reflected that the defendant was pressed by circumstances to meet the daily needs of the family. She testified that it was her intent to cause restitution with reference to all the checks she had written. If such be the case, the effects of the law will not be lessened if she is allowed that opportunity. In the event she does not meet the expectations of the trial court, the suspended sentence may be revoked thus fulfilling the limits of the sentence imposed.